Appeal from a decision and award of the Workmen’s Compensation Board. Claimant has tuberculosis and the board has attributed this, as an occupational disease, to the employment. He was not exposed to tuberculosis in the work and may have contracted the disease from his wife; but he was exposed in the employment to free silica for more than 60 days between 1946 and 1954 and upon surgical examination of lung tissue taken in connection with treatment of tuberculosis evidence of silicate inhalation was found from which a diagnosis of silicosis was made. There is medical opinion that the silicosis was “ a contributing factor in the disability ” and that “ the presence of silicosis unfavorably affects the course of tuberculosis or renders the individual more susceptible to contracting tuberculosis.” The medical proof thus sustains the decision. Atward unanimously affirmed, with costs to the Workmen’s Compensation Board.